AO 245C(Rev.09/19) Amended Judgment in a Criminal Case                                                     (NOTE: Identify Changes with Asterisks (♦))
                     Sheet 1



                                         United States District Court
                                                            District ofNew Hampshire

              UNITED STATES OF AMERICA                                      AMENDED JUDGMENT IN A CRIMINAL CASE
                                   V.

                          Hieu Minh Ngo                                     Case Number: 12-cr-144-01-PB -&- 14-cr-81-01-PB
                                                                            USM Number: 03664-093

Date of Original Judgment:              7/15/2015                           Patrick Richard. Esq.
                                        (Or Date ofLast Amended Judgment)   Defendant's Attorney


THE DEFENDANT:
gf pleaded guilty to count(s) Is, 2s, 3s in 12-cr-144-01-PB of the Information (superseding)& counts 1-4 in 14-cr-81-01-PB of
□ pleaded nolo contendere to coimt(s)                                                                        the Indictment
  which was accepted by the court.
□ was foimd guilty on coimt(s)
    after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                   Nature of Offense                                                      Offense Ended                 Count

18 U.S.C. 1343 & 2                Wire Fraud                                                             February 2013                 Is

18 U.S.C.1028(a)(7) & 2           Identification Fraud                                                   February 2013                 2s

18 U.S.C.1029(a)(2) & 2           Fraud in Connection with Access Devices                                 February 2013                3s
        The defendant is sentenced as provided in pages 2 through           5          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on count(s)
□ Count(s)                                       □ is □ are dismissed on the motion of the United States.




                                                                                            ition of Judgment




                                                                                     Paul J. Barbadoro, United States District Judge
                                                                            Name and Title of Judge


                                                                            Date




                                                                                                                              cn      "v:,
                                                                                                                   I" • :
                                                                                                                              "o     o -:
                                                                                                                              3:



                                                                                                                             ai
                                                                                                                             oo
AO 245C(Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet lA                                             (NOTE:Identify Changes with Asterisks(*))
                                                                      Judgment—Page       2      of         5
DEFENDANT: Hieu MInh Ngo
CASE NUMBER: 12-cr-144-01-PB -&- 14-cr-81-01-PB


                                        ADDITIONAL COUNTS OF CONVICTION

Title & Section                 Nature of Offense                  Offense Ended              Count

18 U.S.C. 1030(a)(2)(C);        Computer Fraud and Abuse           7/28/2010                  1-4
1030(c)(2)(B)(i);
1030(c)(2)(B)(lll) and 2
AO 24SC(Rev. 09/19) Amended Judgment in a Criminal Case
                    Sheet 2 — Imprisonment                                                                (NOTE: Identify Changes with Asterisks (♦))
                                                                                                      Judgment — Page              of
DEFENDANT: Hieu MInh Ngo
CASE NUMBER: 12-cr-144-01-PB -&- 14-cr-81-01-PB


                                                             IMPRISONMENT

       The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a
total term of:
*94 months. 94 months on Count 1s; 94 months on Count 2s; 94 months on Count 3s in docket number 12-cr-144-01-PB
and a term of 60 months on Counts 1 through 4 in docket number 14cr-81-01-PB, all such terms to be served concurrently.




□       The court makes the following recommendations to the Bureau of Prisons:




A       The defendant is remanded to the custody of the United States Marshal.
□       The defendant shall surrender to the United States Marshal for this district:

        □     at                                  □       a.m.     □     p.m.      on
        □     as notified by the United States Marshal.

□       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        □     before 2 p.m. on                                              .
        □     as notified by the United States Marshal.
        □     as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

I have executed this judgment as follows:




       Defendant delivered on                                                             to


at                                                        with a certified copy of this judgment.




                                                                                                    UNITED STATES MARSHAL



                                                                           By
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 245C(Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties                                                  (NOTE:Identify Changes with Asterisks(*))
                                                                                                     Judgment — Page     4      of         5
DEFENDANT: Hieu Minh Ngo
CASENUMBER: 12-cr-144-01-PB -&- 14-cr-81-01-PB
                                             CRIMINAL MONETARY PENALTIES

     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                   Assessment               Restitution              Fine                  AVAA Assessment*             JVTA Assessment**
TOTALS           $ 700.00                $ 0.00                     $ 0.00              $ 0.00                         $ 0.00
                     ^^$300.00 in docket number 12-cr-144-01-PB and $400.00 in docket number 14-cr-81-01-PB.

□ The determination of restitution is deferred until                      . PmAmended Judgment in a Criminal Case (AO 245C)vi'i\ihQ
     entered after such determination.


□ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the pnonty order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                               Total Loss***                      Restitution Ordered                     Priority or Percentage




TOTALS                              $                        0.00     '    $                     0.00


□    Restitution amount ordered pursuant to plea agreement $

□    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
     □ the interest requirement is waived for            □ fine     □ restitution.
     □ the interest requirement for the         □     fine   □ restitution is modified as follows:


* Amy, Vicky and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
♦♦ Justice for Victuns of Trafficking Act of2015. Pub. L. No. 114-22.
AO 24SC(Rev. 09/19) Amended Judgment in a Criminal Case
                    Sheet 6 — Schedule ofPayments                                                            (NOTE: Identify Changes with Asterisks(*))
                                                                                                        Judgment—Page                of

DEFENDANT: Hieu Minh Ngo
CASE NUMBER: 12-cr-144-01-PB -&- 14-cr-81-01-PB


                                                    SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties shall be due as follows:

A    Sf Lump sum payment of$            700.00                due immediately, balance due

           □ not later than                                      ,or
           □ in accordance with □ C,             □ D,        □   E, or    □ F below; or

B    □     Payment to begin immediately (may be combined with            DC,       □ D, or □ F below); or

C    □     Payment in equal                   (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D     □    Payment in equal                    (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release fi'om imprisonment to a
           term of supervision; or

E     □ Payment during the term of supervised release will commence within              (e.g., 30 or 60 days) after release fiom
        imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     □    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monei             is due
during the period of imprisonment All criminal monetary penalties, except those payments made through
                                                                                               tl       the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




□    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                              Joint and Several                   Corresponding Payee,
      (including defendant number)                        Total Amount                    Amount                            if appropriate.




□     The defendant shall pay the cost of prosecution.

□     The defendant shall pay the following court cost(s):

□     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment(2) restitution principal. (3) restitution interest, (4) AVAA assessment. (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
